 


116 HR 1311 RH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to ensure that unmet needs after a major disaster are met.
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 108
116th CONGRESS1st Session
H. R. 1311
[Report No. 116–146]
IN THE HOUSE OF REPRESENTATIVES

February 19, 2019
Mr. Graves of Louisiana (for himself and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure


July 11, 2019
Additional sponsors: Mr. Meadows, Miss González-Colón of Puerto Rico, Mr. Rouzer, Mr. Cohen, Mr. LaMalfa, and Mr. Crenshaw


July 11, 2019
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to ensure that unmet needs after a major disaster are met.
 
 
1.Unmet need assistanceTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by adding at the end the following:  431.Unmet needs assistance (a)In generalAfter the declaration of a major disaster, the President may direct the Administrator of the Emergency Management Agency to provide, subject to amounts made available from appropriations, assistance necessary for meeting unmet needs as a result of such disaster. 
(b)Funding 
(1)Amount of fundingSubject to appropriations and not later than 30 days after a declaration is made under section 401, the President acting through the Administrator may allocate an amount that equals up to 10 percent of the estimated aggregate amount of the grants to be made pursuant to sections 406 and 408 for the major disaster in order to provide technical and financial assistance under this section and such set aside shall be deemed to be related to activities carried out pursuant to major disasters under this Act.  (2)Estimated aggregate amountNot later than 180 days after each major disaster declaration pursuant to this Act, the estimated aggregate amount of grants for purposes of paragraph (1) shall be determined by the President and such estimated amount need not be reduced, increased, or changed due to variations in estimates. 
(3)No reduction in amountsThe amount set aside pursuant to paragraph (1) shall not reduce the amounts otherwise made available for sections 403, 404, 406, 407, 408, 410, 416, and 428 under this Act.  (c)Unmet needsFinancial assistance provided under this section may be used to provide assistance, in addition to other amounts made available under this Act, for the following unmet needs: 
(1)Disaster-related home repair and rebuilding assistance to families for permanent housing purposes, including in conjunction with eligible expenditures under section 408.  (2)Disaster-related unmet needs of families who are unable to obtain adequate assistance from other sources. 
(3)Other services that alleviate human suffering and promote the well-being of disaster victims.  (4)Economic and business activities (including food and agriculture) after a disaster to implement post-disaster economic recovery measures, including planning and technical assistance for long-term economic recovery plans, infrastructure improvements, business or infrastructure financing, market or industry research, and other activities authorized under a comprehensive economic development strategy. 
(d)Accounting and fiscal controls 
(1)In generalNot later than 6 months after receipt of funds and every 6 months thereafter until all such funds are expended, a State shall submit a report to the Administrator that includes— (A)the criteria established for determining how the funds are spent; 
(B)the allocation of those funds; and  (C)the process for public notice and comment. 
(2)ComplianceAny individual who receives assistance pursuant to this section shall comply with section 312(b).  (3)Administrative costsA State that receives funds under this section may expend not more than 5 percent of the amount of such funds for the administrative costs of providing financial assistance to individuals and households in the State.. 
2.Repair and rebuildingSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended— (1)in paragraph (2)(A)(i) by striking to a safe and sanitary living or functioning condition and inserting to ensure that their home is habitable during longer term recovery. Assistance allowed under this section may be used in coordination with other sources for the repair and rebuilding of an owner-occupied residence.; and 
(2)in paragraph (4) by striking in cases in which and all that follows through the end of the paragraph and by inserting if the President considers it a cost effective alternative to other housing solutions, including the costs associated with temporary housing provided under this section, and long-term rebuilding costs associated with section 431.  3.Review by Comptroller GeneralNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review on the fiscal controls by States that receive funds under section 431 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act and shall make recommendations to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 


July 11, 2019
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
